Order filed March 21, 2012




                                             In The
                              Fourteenth Court of Appeals
                                      NO. 14-11-01098-CR

                               NOAH WILSON COLLINS, Appellant
                                         V.
                                THE STATE OF TEXAS, Appellee

                           On Appeal from the 228th District Court
                                    Harris County, Texas
                               Trial Court Cause No. 1298556

                                          ORDER

        jrelevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The
record does not contain Pre-sentence Investigation Report.

        The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before March 28, 2012, containing Pre-sentence Investigation Report.

        If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                      PER CURIAM